Title: To Thomas Jefferson from Charles Pinckney, 12 January 1806
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charleston Jany 12: 1805 [i.e. 1806]
                  
                  I have the honour to inform You that I have this moment arrived & have thank God found my family well. I experienced three severe gales on the Voyage & was 52 days on board Via Lisbon.—it is my intention to go on to Washington in the spring to have the pleasure of paying my respects to Yourself & Mr Madison & our other friends of bringing my accounts.—when I have the pleasure of seeing you I shall have many things to say that cannot well be committed to the post.—Since my arrival I find You think of having a new Collector for Charleston & am happy I arrived in time to say to You that it is the general wish of the Republicans here & I believe of every good man in the state that Mr Freneau should be appointed. his talents knowledge & worth are universally known & acknowledged—his disinterested Zeal in the most hopeless times in the cause of republicanism & his peculiar fitness for that office make it the general Expectation he will be appointed.—in short to a situation so influential as this is I am sure no appointment will give more general satisfaction.—I am in a hurry to save the post or I could say much more to You on this subject, but I trust I have said enough to bring to your View, one of the worthiest men we have among us—I shall have the honour of writing him by the next Post & am dear sr. with the greatest respect & regard & my best wishes for Your honour & happiness.
                  Yours truly
                  
                     Charles Pinckney 
                     
                  
               